COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                       NOS.  2-09-077-CV
        2-09-078-CV
 
 
IN RE I.E. MILLER
SERVICES, L.P., I.E.                                     RELATORS
MILLER SERVICES, L.L.C., I.E. MILLER
SERVICES GP, L.L.C., LEXINGTON 
INSURANCE COMPANY, AND AMERICAN
HOME ASSURANCE COMPANY
 
 
                                              ------------
                                   ORIGINAL
PROCEEDINGS
                                              ------------
                                MEMORANDUM
OPINION[1]
                                              ------------
The
court has considered relators= petition
for writ of mandamus and is of the opinion that relief should be denied.  Accordingly, relators=
petition for writ of mandamus is denied. 
All stays previously ordered by this court are lifted.




Relators
shall pay all costs of this original proceeding, for which let execution issue.
 
TERRIE LIVINGSTON
JUSTICE
 
 
PANEL: 
LIVINGSTON, DAUPHINOT, and GARDNER, JJ.
 
GARDNER, J. would grant.
 
DELIVERED: 
April 30, 2009




     [1]See
Tex. R. App. P. 47.4.